 
Exhibit 10.2
 
LIMITED WAIVER


LIMITED WAIVER (this “Waiver”) dated as of February 23, 2011 of certain
provisions of that certain letter agreement dated as of October 26, 2010 (the
“Confidentiality Agreement”) by and between Quicksilver Resources Inc. (the
“Company”) and SPO Partners II, L.P. (“SPO”).
 
WHEREAS, upon the terms and subject to the conditions set forth herein, the
Company, acting at the direction of the Transaction Committee of the Company’s
Board of Directors (the “Transaction Committee”), desires to waive certain
provisions of the Confidentiality Agreement as set forth herein.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
Section 1. Waiver.  Notwithstanding anything to the contrary in the
Confidentiality Agreement, until the Waiver Expiration (as defined below), SPO
and its Representatives (as defined in the Confidentiality Agreement) may engage
in communications with (x) Quicksilver Energy L.P. (“Quicksilver Energy”) and
its Representatives and (y) prospective sources of equity financing for
Quicksilver Energy previously approved by the Transaction Committee (“Other
Potential Equity Investors”), in each case solely upon the following terms and
subject to the following conditions:
 
(a) The sole purpose of such communications shall be to facilitate the
submission to the Transaction Committee by Quicksilver Energy and SPO (and, if
applicable, one or more Other Potential Equity Investors) of a non-binding
indication of interest (which may be written or oral) regarding a potential
acquisition of the Company (a “Transaction Proposal”).
 
(b) The sole permissible topic of such communications shall be the formulation
of a Transaction Proposal (which may include, to the extent necessary in
connection therewith, communications with respect to (i) the Company’s corporate
governance arrangements following the consummation of an acquisition of the
Company and (ii) valuation models and the Company’s business).
 
(c) In no event shall Quicksilver Energy and SPO or any of their respective
affiliates enter into any binding agreement, arrangement or understanding
(whether written or oral) relating to the acquisition, holding, voting or
disposing of any securities of the Company or any other matter relating to the
Company.
 
(d) All such communications shall terminate at 5:00 p.m. Central Time on the
twenty-first calendar day following the date upon which this Waiver is executed
(the “Waiver Expiration”).
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.  Limited Scope of Waiver.  SPO acknowledges and agrees that (a) the
waiver contained in Section 1 hereof is expressly conditioned upon SPO’s
compliance with the requirements set forth in Sections 1(a) through (c) above
and (b) without limiting the generality of paragraph 13 of the Confidentiality
Agreement, none of the Company, its Board of Directors or the Transaction
Committee thereof shall be under any legal obligation of any kind whatsoever
with respect to any Transaction Proposal.
 
Section 3.  Effect of Waiver.  Except as expressly waived hereby, the
Confidentiality Agreement shall remain in full force and effect in accordance
with the provisions thereof.
 
Section 4.  Governing Law.  This Waiver shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to its
conflict of law provisions.
 
Section 5.  Counterparts.  This Waiver may be executed in any number of
counterparts, each of which shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument.
 
[Remainder of this page intentionally left blank]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed by their respective authorized officers, all as of the day and year
first written above.
 

 
QUICKSILVER RESOURCES INC.
           
 
By:
/s/ John C. Cirone
      Name:   
John C. Cirone
      Title:   Senior Vice President — General Counsel                        
SPO PARTNERS II, L.P.          
 
    By:
SPO Advisory Partners, L.P.,
its general partner
           
By:
SPO Advisory Corp.,
its general partner
                          /s/ John H. Scully      
Name: 
John H. Scully      
Title: 
Managing Director  

 
 

--------------------------------------------------------------------------------


 